Exhibit 10.1

 

AMENDMENT NO. 4 TO INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 4 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
October 9, 2020 and effective as of October 15, 2020 (the “Effective Date”), is
entered into by and between Cohen & Company, LLC, a Delaware limited liability
company (the “Company”), and Cohen Bros. Financial LLC, a Delaware limited
liability company (“Investor”). Capitalized terms used herein but otherwise not
defined shall have the meanings ascribed to such terms in the Investment
Agreement (as defined below).

 

RECITALS:

 

WHEREAS, on September 29, 2017, the Company and Investor entered into the
Investment Agreement (as amended, the “Investment Agreement”), pursuant to
which, among other things, Investor agreed to invest $8,000,000 into the Company
in exchange for the Investment Return Monthly Payments to be made by the Company
to Investor pursuant to the terms and conditions of the Investment Agreement;

 

WHEREAS, on September 25, 2019, the Company and Investor entered into Amendment
No. 1 to the Investment Agreement (“Amendment No. 1”), to, among other things,
(i) decrease the Investment Amount from $8,000,000 to $6,500,000; and (ii) amend
the definition of “Investment Return” in each case, subject to the terms and
conditions of Amendment No. 1;

 

WHEREAS, on December 4, 2019, the Company and Investor entered into Amendment
No. 2 to the Investment Agreement (“Amendment No. 2”), to, among other things,
further amend the definition of “Investment Return,” subject to the terms and
conditions of Amendment No. 2; and

 

WHEREAS, on September 25, 2020, the Company and Investor entered into Amendment
No. 3 to the Investment Agreement (“Amendment No. 3”), to, among other things,
(i) provide that no Investor Redemption or Company Redemption may occur prior to
January 1, 2021; and (ii) that no Investor Redemption or Company Redemption may
be consummated unless the Company’s consummation thereof does not violate the
terms and conditions of any loan agreement to which the Company is then a party,
subject to the terms and conditions of Amendment No. 3; and

 

WHEREAS, the parties desire to further amend the Investment Agreement to
(i) decrease the Investment Amount from $6,500,000 to $4,000,000; and
(ii) further amend the definition of “Investment Return,” subject to the terms
and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.            Amendment to Background Section of the Investment Agreement.
Effective as of the Effective Date of this Amendment, the sole recital in the
“BACKGROUND” section of the Investment Agreement is hereby deleted in its
entirety and replaced with the following language:

 





 

 

“WHEREAS, Investor has invested $4,000,000 into the Company in exchange for the
Investment Return Monthly Payments (as defined below) to be made by the Company
to Investor pursuant to the terms and conditions of this Agreement.”

 

2.            Amendment to Section 1(o) of the Investment Agreement. Effective
as of the Effective Date of this Amendment, Section 1(o) of the Investment
Agreement is hereby deleted in its entirety and replaced with the following
language:

 

“(o)        “Investment Return” shall mean an annual return equal to, for any
Annual Period following the expiration of the Initial Period, (x) for any Annual
Period in which the Revenue of the Business is greater than zero, the greater of
20% of the Investment Amount or 9.4% of the Revenue of the Business, or (y) for
any Annual Period in which the Revenue of the Business is zero or less than
zero, 3.75% of the Investment Amount.”

 

3.            Amendment to Section 4 of the Investment Agreement. Effective as
of the Effective Date of this Amendment, Section 4 of the Investment Agreement
is hereby deleted in its entirety and replaced with the following language:

 

“4.          Investment.  For purposes of this Agreement, the term “Investment
Amount” shall mean an amount equal to $4,000,000.”

 

4.            One-Time Payment. In consideration of the amendments contemplated
by this Amendment, including the decrease of the Investment Amount from
$6,500,000 to $4,000,000, on the Effective Date of this Amendment, the Company
shall make a one (1)-time payment to Investor equal to $2,500,000 by wire
transfer of immediately available funds to such account as Investor shall
specify in writing to the Company.

 

5.            No Other Changes. Except as expressly amended by this Amendment,
all of the terms and conditions of the Investment Agreement shall continue in
full force and effect and shall be unaffected by this Amendment.

 

6.            Amendment. This Amendment may not be amended or modified except by
a written agreement executed by the Company and Investor.

 

7.            Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



2

 

 

8.            Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

9.            Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Company and the Noteholder and their respective heirs,
successors and permitted assigns.

 

10.          Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 4 to
Investment Agreement as of the date first written above.

 

COMPANY:

    COHEN & COMPANY, LLC     By:   /s/ Joseph W. Pooler, Jr.   Name: Joseph W.
Pooler, Jr.   Title: Executive Vice President, Chief
Financial Officer and Treasurer

 

INVESTOR: 

    COHEN BROS. FINANCIAL LLC     By:   /s/ Daniel G. Cohen   Name: Daniel G.
Cohen   Title: Managing Member

 





 